Exhibit 10.1 CONVERTIBLE SECURED DEBENTURE PURCHASE AGREEMENT THIS CONVERTIBLE SECURED DEBENTURE PURCHASE AGREEMENT (this “Agreement”) is dated as of 12th day of October, 2008, between HEALTH SYSTEMS SOLUTIONS, INC., a Nevada corporation (the “Company”), and STANFORD INTERNATIONAL BANK LIMITED, a corporation organized under the laws of Antigua and Barbuda (the “Purchaser”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), the Company desires to issue and sell to Purchaser, and Purchaser desires to purchase from the Company, a certain debenture of the Company as more fully described in this Agreement. WHEREAS, pursuant to that certain Agreement and Plan of Merger, by and among the Company, HSS Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of the Company (“Merger Sub”) and Emageon Inc., a Delaware corporation (the “Merger Agreement”) pursuant to which Merger Sub will merge with and into Emageon (the “Merger”); and WHEREAS, the Company desires to use a portion of the proceeds of the sale of the Debentures subject to the terms and conditions of this Agreement to finance the Merger. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements set forth herein, and other good and valuable consideration exchanged between the parties, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the foregoing recitals are true and correct and further agree as follows: ARTICLE I - DEFINITIONS Section 1.1Definitions.In addition to terms defined elsewhere in this Agreement, the following terms have the meanings indicated which meanings shall be equally applicable to both the singular and the plural forms of such terms: “Action” shall have the meaning ascribed to such term in Section 3.1(j) hereof. “Affiliate” shall mean any Person which directly or indirectly through one or more intermediaries controls, or is controlled by or is under common control, with a Person, as such terms are used in and construed under Rule 144 under the Securities Act.The term “control” means the possession, directly of indirectly, of the power to cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Closing” means any closing of the purchase and sale of the Debentures pursuant to Section “Closing Date” means the date on which a Closing occurs. “Commission” means the Securities and Exchange Commission. “Common Stock” means the common stock of the Company, par value $0.001 per share, and any securities into which such common stock shall hereinafter have been reclassified into. “Credit Documents” means the Debentures, the Stock Pledge Agreement, the Security Agreement and the Guarantor Documents. “Credit Party” means (i) prior to the consummation of the Merger, each of the Company and its Subsidiaries and (ii) following the consummation of the Merger, each of the Company and Emageon and their respective Subsidiaries. “Debentures” means the 6.00% Secured Convertible Debentures due December 31, 2013, to be issued by the Company to Purchaser hereunder, in the form of Exhibit A. “Deposit” means $5,000,000 to be deposited by the Company in accordance with that certain Deposit Escrow Agreement, of even date herewith, entered into in connection with the Merger by and among Emageon, the Company and Merger Sub. “Effective Date” means the date that the initial Registration Statement filed by the Company pursuant to the Registration Rights Agreement is first declared effective by the Commission. “Emageon” means Emageon Inc., a Delaware corporation. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof. “Guarantor Documents” means the Continuing and Unconditional Guaranties to be dated as of the Second Closing Date and executed by each of Emageon and HQS in favor of the Purchaser and the Security Agreements to be dated as of the Second Closing Date between the Purchaser and each of Emageon and HQS. “HQS” means Healthcare
